RICE, C. J.,
Dissenting. — The accounting in' this case is governed by C. S., secs. 1524 and 1530. C. S., sec. 1529, is not involved.
Section 1524 provides for computation of the amount due the district, if any, at the time of its organization, from *484taxes collected prior thereto. This computation, is based upon the balance of the road and bridge funds on hand, if any, at the beginning of the calendar year, augmented by the amount of whatever taxes may have been collected and paid into such funds after the beginning of the year and before the organization of the district, after deducting payments made therefrom. I am of the opinion that the district court committed no error in connection with this portion of the computation.
C. S., sec. 3219, quoted in the majority opinion, is material in this ease only for the reason that certain sums of money were collected between the second Monday of April, and the first day of June, 1918, the date upon which the district was organized, on account of the 1917 levy for the road and bridge funds of the county. Under section 1524, only the money in the road and bridge funds of the district enters into the computation of the amount due the district at the tinje of its organization.
The question is whether taxes collected between the second Monday of April and the first of June were legally in the road and bridge funds, or should have been apportioned to the warrant redemption fund. The language of section 3219 is perfectly clear and explicit. It directs the county auditor to apportion to the warrant redemption fund all taxes levied in any year for the county current expense fund, county road fund and county bridge fund and collected on or after the second Monday of April of the succeeding year, and also any tax levied for any purpose and which is no longer needed for such purpose, except as otherwise provided by law. The exception is found in C. S., see. 1340. This exception is not operative until after the organization of the highway district as a separate taxing district within the county. Therefore, under the law the taxes collected between the séeond Monday of April and the date of the organization of the district should have been apportioned into the warrant redemption fund and could not enter into the computation of the amount due the district at the date of its organization.
*485In view of the construction placed upon section 3219 by the majority opinion, it should be noted that an apportionment of taxes is an entirely different thing from a transfer from one fund to another. A statutory command to apportion is directed to the county auditor, while a statutory command to transfer isi directed to the county commissioners. The legislature used the two words in the section correctly and advisedly. The direction with reference to the transfer of funds relates only to money in the county treasury on the second Monday of April to the credit of the county current expense fund, county road fund and county bridge fund, and to any other fund which is no longer needed., In order to be in the county treasury on that date, it must have been collected prior thereto. It can have no reference to taxes collected thereafter.
In the majority opinion it is stated that “It will be observed that section 3219, supra, contemplates that the money which is not needed for the purposes for which it was collected is to be transferred to the warrant redemption fund by resolution of the board of county commissioners.” The language of the statute, however, is “and any tax levied for any purpose and which is no longer needed for such purpose”— the singular of the word “purpose” being used and not the plural “purposes.” The other clause of the section to which reference is made in the above quotation from the majority opinion is as follows: “or any other fund which is no longer needed.” It requires a strained construction of the language to cause the word “needed” in either place where used in section 3219 to refer to the current expense fund, the road' fund or the bridge fund. It clearly refers only to any other fund which may have been provided for by a previous tax levy.
The construction placed on section 3219 results in its nullification. The record in this ease discloses that after the second Monday of April, 1918, taxes were collected by Bonner county on account of the 1917 road and bridge levies in the sum of $22,726.78. According to the stipulated facts, as shown by the record, the entire indebtedness which *486could by any possibility be chargeable against this fund amounted to $9,213.88, leaving a balance of $13,512.90, against which no possible claims were outstanding.. Yet the majority opinion announces, "Viewing this situation in the light of the rule that the presumption is that public officers have done their duty according to law, the legitimate inference is that the board of county commissioners of Bonner County reached the conclusion that there was no money in the county treasury which was no longer needed, and therefore none which they were required to transfer to the warrant redemption fund.” Thus, the legislative command becomes a nullity in the presence of the board of county commissioners. If the sentence from art. 7, see. 15, of the constitution, quoted in the principal opinion, is given any force, the constitution too must yield to the discretion of a county board.
It has been correctly held that art. 7, sec. 15, of the constitution is not self-executing. But even if the sentence quoted in the majority opinion to the effect that all moneys in the county treasury at the end of each fiscal year, not needed for current expenses, shall be transferred to said redemption fund, be held to be self-executing, it contains no lijnitation, direct or indirect, upon the power of the legislature to authorize or require the transfer of any other moneys to the warrant redemption fund. The constitution does not assume to place limitations upon the methods or means which shall be provided by the legislature for causing the business of the several counties to be conducted on a cash basis, and I do not think the court should do so. There can be no constitutional objection to a statute requiring transfer of any fund to the warrant redemption fund at any time, and providing that outstanding warrants shall be paid therefrom.
Neither can I concur in the statement contained in the majority opinion that the legislature has fixed the fiscal year for the conduct' of county business to begin on the second Monday of April of each year. If the legislature intended to change the date of the fiscal year, it has refrained *487from giving expression to such intention. C. S., secs. 3217 and 3219, do not make any reference to or in any way involve the question of when the fiscal year begins, and I am unable to find any expression in the opinion in the case of Peavy v. McCombs, 26 Ida. 143, 140 Pac. 965, to the effect that the beginning of the fiscal year had been changed to the second Monday of April. Neither does C. S., sec. 3628, indicate an intention to change the fiscal year. On the contrary, this section conforms naturally to the fiscal -year beginning with the second Monday of January. I think the entire revenue law, when considered as a whole, shows that there has been no intention to change' the date from that fixed by the constitution. (See C. S., secs. 3097, 3098, 3134, 3147, 3266, 3268, 3270, 3277, 3278, 3279, and related sections.) Chapter 8 of the Session Laws passed by the Extraordinary Session of the legislature in 1912 contained the only expression which has ever been given by the legislature indicating a change of the beginning of the fiscal year. This law was repealed by the act of March 13, 1913, which contains the body of our present revenue law.
By stipulation of counsel, it is agreed that the court should extend the accounting so as to include all taxes collected prior to the thirty-first day of January, 1919. The apportionment of taxes collected by the county upon a levy made after the organization of a district, and for the fiscal year in which it is organized, is governed by C. S., see. 1530. It appears from the record that in December, 1918, the board of county commissioners of Bonner county allowed a claim in favor of Ames & Pickett in the sum of $3,193.33, in settlement for certain road construction performed in the years 1913 and 1914, and in the same month issued a warrant in the sum of $5,000, based upon a judgment in favor of the city of Sandpoint for its proportion of the road levies between the years 1907 and 1916. The court found as a fact that the payment of these warrants was made .from moneys which were received by the county from the 1917 levy, collected after the second Monday of April, 1918, and after the organization of the district.
*488By section 1530, it is provided that of the proceeds of the road and bridge taxes, respectively, the' county may retain, before making any division of the district, an amount sufficient to meet outstanding valid warrants lawfully issued against the same prior to the organization of such highway district, and to meet indebtedness of the county lawfully contracted against the same prior to the organization of such district and lawfully chargeable and payable out of such funds, referring to funds collected for the fiscal year in which a highway district is organized under a levy for such year made after the district was organized. Section 1524 contains a similar provision with reference to taxes collected after the organization of a highway district under a levy made prior thereto. The warrants above referred to were not issued prior to the organization of the highway district, and I am of the opinion that they were not issued in payment of indebtedness contracted against or lawfully chargeable or payable out of the road or bridge funds pro-' vided either for the year 1917 or 1918. I think,'therefore, that the amounts of these warrants cannot be deducted from the amount received from taxes levied for those purposes either for the year 1917 or 1918 in making a computation of the amount due the district from the county. I understand the majority opinion so to hold.
I agree with the majority in holding that after the organization of the highway district, its proportion of the road and bridge taxes collected upon property within its boundaries should be apportioned direct to it, under the provisions of both sections 1524 and 1530, after making the deductions, if any, provided for in those sections.